DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In view of the amendment(s) to claim 1, filed 11-10-20, the restriction requirement mailed 9-10-20 is withdrawn in that the application is not considered, now, to include claims directed to more than one species which lack unity of invention. 

Drawings
The drawings filed 10-29-19 (Figures 3 and 4) are accepted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 1, use of “narrow” (Ln5) renders claim 1 indefinite in that narrow is a relative term without set boundaries. One cannot determine the scope of the claim with respect to “narrow”.

Claim 1, “the adhesive tape” (Ln12) lacks antecedent basis.

Claim 1 is indefinite in that “packaging substrate” (Ln12) and “the substrate” (Ln15) appear to be incorrect. More specifically, a packaging laminate is formed in step-b such that “packaging substrate” and “the substrate” should be amended to read “packaging laminate” and “the packaging laminate”, respectively.

Claim 1, step-d is indefinite in that the step indicates that a second adhesion occurs but does not recite how this happens. More specifically, for example, the first adhesion occurs due to a cooling step (step-c). Is the second adhesion due to a cooling also? Clarification is respectively requested. 

Claim 5 is indefinite when indicating that the packaging laminate is cooled when exiting the laminate machine in that the claim does not previously recite that the tape is within the laminate machine to afford of latter step of exiting the laminating machine.



Claim 8, the antecedent of “each band of adhesive” (L1) is not clearly defined. Does this refer to the bands in claim 1, claim 7 or to other bands?

Claim 10, the antecedent of “each band of adhesive” (L1) is not clearly defined. Does this refer to the bands in claim 1 or to other bands?

Claim 10, “the longitudinal axis” of the tape (Lns1-2) lacks antecedent basis.

Claim 11 the antecedent of “each band of adhesive” (L1) is not clearly defined. Does this refer to the bands in claim 1 or to other bands?

Claim 11, “the longitudinal axis” of the tape (Lns1-2) lacks antecedent basis.

Claim 13, “the difference of temperature of heat activation” (Lns1-2) lacks antecedent basis.

Claim 15, use of “narrow” (Ln6) renders claim 15 indefinite in that narrow is a relative term without set boundaries. One cannot determine the scope of the claim with respect to “narrow”.



Claim 15 is indefinite in that “packaging substrate” (Ln13) and “the substrate” (Ln16) appear to be incorrect. More specifically, a packaging laminate is formed in step-b such that “packaging substrate” and “the substrate” should be amended to read “packaging laminate” and “the packaging laminate”, respectively.

Claim 15, step-d is indefinite in that the step indicates that a second adhesion occurs but does not recite how this happens. More specifically, for example, the first adhesion occurs due to a cooling step (step-c). Is the second adhesion due to a cooling also? Clarification is respectively requested. 

Claim 16, the antecedent of “each band of adhesive” (L1) is not clearly defined. Does this refer to the bands in claim 15 or to other bands?

Claim 17, the antecedent of “each band of adhesive” (L1) is not clearly defined. Does this refer to the bands in claim 16, the bands of claim 15 or to other bands?

Claim 18, the antecedent of “each band of adhesive” (L1) is not clearly defined. Does this refer to the bands in claim 15 or to other bands?

Claim 18, “the longitudinal axis” of the tape (Ln2) lacks antecedent basis.



Allowable Subject Matter
Claim(s) 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: claim 1, the closest prior art of record to Bauer (US 2,294,347), Nash (US 2015/0111010 A1), Jensen (US 5,730,831) and Ito alone or in combination do not teach or suggest a method for laminating a tape having a first heat activated adhesive which is activatable at a first temperature and a second heat activated adhesive which is activatable at a second temperature being higher than the first temperature, wherein the first heat activated adhesive and the second heat activated adhesive are coated in alternating bands at least on one surface of the tape, to a packaging substrate, the process comprising the steps of: 
positioning in or on a laminating machine the tape at a predetermined position
over the packaging substrate; 
heating the tape at least to the second temperature while contacting the tape
with the packaging substrate to form a packaging laminate; 
cooling the packaging laminate for setting said second heat activated adhesive to provide a first adhesion between the tape and the packaging laminate; and 
cutting a predetermined portion of the packaging laminate before a second
adhesion occurs between the tape and the packaging laminate when the first heat activated adhesive is set to permanently fix the tape to the packaging laminate.

The following is a statement of reasons for the indication of allowable subject matter: claim 15, the closest prior art of record to Bauer (US 2,294,347), Nash (US 2015/0111010 A1), Jensen (US 5,730,831) and Ito alone or in combination do not teach or suggest for producing a packaging laminate comprising the following steps: 
laminating a tape having a first heat activated adhesive which is activatable at
a first temperature and a second heat activated adhesive which is activatable at a second temperature being higher than the first temperature, wherein the first heat activated adhesive and the second heat activated adhesive are coated in alternating bands at least on one surface of the tape, to a packaging substrate; Page 4 of 10Application No. 16/666,929 Amendments Dated November 10, 2020Reply to Office Action of September 10, 2020 
positioning in or on a laminating machine the tape at a predetermined position
over the packaging substrate; 
heating the tape at least to the second temperature while contacting the tape
with the packaging substrate to form the packaging laminate; 
cooling the packaging laminate for setting said second heat activated adhesive to provide a first adhesion between the tape and the packaging laminate; and 
cutting a predetermined portion of the packaging laminate before a second
.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LINDA L GRAY/Primary Examiner, Art Unit 1745